Citation Nr: 1218875	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  06-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for psoriasis with exfoliative dermatitis. 


REPRESENTATION

Veteran represented by:	Eddie Lawson, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from May 1968 to May 1970.

This appeal initially came to the Board of Veterans' Appeals (Board) from a September 2005 rating decision.  

The Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge in February 2007.  The Board denied the Veteran's claim in July 2007, and he appealed the decision to the Court of Appeals for Veterans Claims (Court), which vacated the Board's decision and remanded the claim to the Board for further development pursuant to a joint motion for remand (JMR).  

In January 2010, the Board again denied the Veteran's claim; and he once again appealed to the Court, which vacated the Board's decision and returned the claim was to the Board for additional consideration.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The Veteran's psoriasis with exfoliative dermatitis has been linked to anti-malarial medication he took while on active duty. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for psoriasis with exfoliative dermatitis have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
The Veteran is seeking service connection for psoriasis with exfoliative dermatitis, contending that he developed his current skin condition as a side effect of the anti-malarial drug Chloroquine with which he was treated during his military service.  

Service treatment records confirm that the Veteran was administered Chloroquine to treat malaria in March 1970.  However, no complaints of any skin problems were noted while the Veteran was in service, and his skin was found to be normal by his separation physical.  The Veteran's skin was again found to be normal at a VA examination in August 1970, which was conducted in conjunction with a claim for service connection for malaria residuals.

Nevertheless, the Veteran testified at a hearing before the Board that his skin condition, which involves his hands and feet, had its onset approximately eight to nine months after his separation physical (which would place the onset after the Veteran's VA examination in August 1970).  Specifically, he testified that he first discovered skin irritations or erosions in the early 1970s which he clarified was within eight or nine months of his separation from service in May 1970.  He denied seeking any treatment for psoriasis until 1991 or 1992, explaining that prior to that he attempted to treat the condition with over the counter medications, assuming that it was just dry skin.  He stated that it just kept getting worse.  The Veteran was asked how he remembered first having a problem to which he replied that he used to play a lot of basketball, and would be fine during the game, but he explained that if he tried to get back up after resting, his feet would be extremely tender.

In July 2004 affidavits, the Veteran and his spouse asserted that his skin condition developed few months after separation from service.  He stated that within a period of 2-3 months after his release from active duty, he began noticing red spots on the bottoms of his feet that were accompanied by itching.  

The Board notes that the Veteran and his spouse are indeed competent to discuss the observable aspects of the Veteran's skin condition, as dry skin is something that is readily observable to the human eye.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, No. 492 F.3d 1372 (Fed. Cir. 2007).  However, in adjudicating this claim, the Board must assess not only competency of the lay statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
Here, the Board has closely reviewed the Veteran's statements, and while there were some inconsistencies, the inconsistencies were not ultimately considered to be so significant as to render the statements incredible.  For example, the Veteran gave time frames that were slightly different regarding the onset of his psoriasis (2-3 months after in his 2004 affidavit, and 8-9 months after at his 2007 hearing), but the fact remains that the Veteran was recalling the onset of foot irritation which occurred approximately 30 years earlier, and the dates he provided were not so inconsistent as to give the Board pause, as both dates asserted that the onset was within a year of his separation from service, but after the examinations which failed to show any skin problems.

While the Veteran did not begin seeking medical treatment for his skin condition for approximately twenty years after separation, it does not appear that he sought much medical treatment at all (for any problem) during that time, as evidenced by the lack of any treatment records between the early 1970s and the early 1990s.  It appears simply that the Veteran did not go to see doctors that much.  Moreover, other than seeking service connection for malaria residuals in the 1970s, the Veteran did not file any claims for VA benefits during the time which he reported living with skin problems.

As such, the Board finds the Veteran's reports describing the onset of his skin problems to be credible.

In April 2012, Dr. D.C. provided a medical opinion explaining that psoriasis had a tendency to come and go with variable intensity over time, and could start with as little as dry skin or an itching/burning sensation on any portion of the body.  He stated that it was his experience that most patients exhibiting early symptoms, such as dryness of skin or itching, attempted to self-medicate with over the counter solutions, meaning that a condition such as psoriasis could exist for an extended period of time before a person would seek medical intervention.  Additionally, Dr. D.C. explained that the natural course of psoriasis varied considerably from patient to patient.  With regard to the Veteran's case, he noted the Veteran's reports of experiencing skin irritations shortly after service, including dry skin and erosions involving his hands and feet, were classic signs of early psoriasis.  Dr. D.C. also found that the Veteran's treatment of his early symptoms with over the counter medications until he eventually began seeking medical intervention was also consistent with what was typically seen.

He then turned to the role of Chloroquine in the Veteran's development of psoriasis, opining that it was more likely than not that the administration of Chloroquine for the treatment of malaria induced the Veteran's psoriasis.  To support this conclusion, he cited to several medical studies linking psoriasis to the use of Chloroquine. 

Dr. D.C. also refuted the evidentiary basis of a medical opinion which had previously served as the basis to deny the Veteran's claim.

As such, the evidence of record relates the onset of the Veteran's psoriasis to shortly after treatment with Chloroquine in service, which a credible and well-supported medical opinion has found to be consistent with the typical onset of psoriasis following treatment with Chloroquine.  While the Veteran's claim had been previously denied on several occasions, the recently added medical opinion of record is found to be the most probative opinion, as it effectively refutes the negative opinions that were previously received.  Thus, the evidence for and against the Veteran's claim is at the very least in relative equipoise, and VA regulations dictate that in such an instance that reasonable doubt be resolved in the Veteran's favor.

As such, the evidence establishes that the Veteran received treatment for malaria in service that subsequently caused him to develop psoriasis, and the criteria for service connection have therefore been met.  Accordingly, the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).

ORDER

Service connection for psoriasis is granted.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


